EXHIBIT 10.1
This AMENDMENT No. 3, dated as of July 23, 2009, to Clinical Study Agreement,
dated July 2, 2003, is by and between Cornell University for and on behalf of
its Joan & Sanford I. Weill Medical College (the “Medical College”) and
Neurologix, Inc. (“Sponsor”).
WHEREAS, the Medical College and Sponsor have entered into a Clinical Study
Agreement, dated July 2, 2003, as amended by Amendment No. 1 on September 24,
2004 and Amendment No. 2 on February 28, 2007 (as amended, the “Agreement”); and
WHEREAS, the Medical College and Sponsor wish to modify and amend the terms of
the Agreement to (i) extend the performance period of the Sponsored Research
Program referenced in Section 3 of the Agreement, which period terminated on
August 31, 2007, and (ii) eliminate from the Scope of Work referenced in
Section 1 of the Agreement all research and activities relating to blood-brain
barrier work; and
WHEREAS, capitalized terms not expressly defined herein shall have defined
meanings specified in the Agreement.
NOW, THEREFORE, in consideration of the promises made below, the parties hereby
agree and covenant as follows:

  1.  
Except as expressly amended herein, all other terms and condition of the
Agreement shall remain in full force and effect.

  2.  
a. The third sentence of Section 1 of the Agreement shall be amended, in its
entirety, as follows:

“Furthermore, the Medical College agrees to use all reasonable efforts to
perform the studies to be conducted in the Laboratory of Molecular Neurosurgery
as described in Attachment E, titled “Scope of Work for Addendum No. 2 to
Weill-Cornell Neurologix Sponsored Research Agreement” except, as of the date
hereof, all research relating to mechanisms by which certain gene therapy
treatments may penetrate the blood-brain barrier shall be eliminated from the
Scope of Work.”

  a.  
As a result of the amendment herein, Schedule A of the Agreement shall be
amended by deleting the last two sentences thereof.

  3.  
Section 3 of the Agreement shall be deleted and replaced in its entirety with
the following:

“3. PERIOD OF PERFORMANCE. The Sponsored Research Program shall be conducted
during the period from September 1, 2004 until the termination of the Agreement
pursuant to Section 5 hereof.”

  4.  
This Amendment constitutes the entire agreement between the parties regarding
the subject matter hereof, there being no other written, oral or other
agreements or understandings between the parties regarding the subject matter
hereof or otherwise amending or modifying the Agreement.

  5.  
This Amendment (a) may be executed in counterparts; (b) is binding upon the
successors and assigns of the parties hereto; and (c) may not be amended,
altered or modified except in a writing signed by all of the parties hereto.

[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



Agreed as of the date first above written:

      CORNELL UNIVERSITY FOR AND ON BEHALF OF
ITS JOAN & SANFORD I. WEILL MEDICAL COLLEGE NEUROLOGIX, INC.
 
  /s/ Marc Panoff
 
   
/s/ Stephen Cohen
  [NAME] Marc Panoff
 
   
Stephen Cohen
  [TITLE] CFO
Associate Treasurer
   
 
   
July 17, 2009
  7/23/09
 
   
[DATE]
  [DATE]
 
   
 
  /s/ John Mordock
 
   
 
  [NAME] John Mordock
 
  [TITLE] CEO & President
 
   
 
  7/23/09
 
   
 
  [DATE]

I agree to act as Principal Investigator for the project described above:

     
/s/ Michael G. Kaplitt
  7/10/09
 
   
Michael G. Kaplitt, MD, PhD
  [DATE]

 

 